United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2136
                                  ___________

Roger Dale Sims,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Eastern District of Arkansas.
G. Lay, Warden, Cummins Unit, ADC; *
Jerry Moore, Mental Health           * [UNPUBLISHED]
Administrator, Cummins Unit, ADC; J. *
Hall, Counselor, Cummins Unit, ADC, *
                                     *
            Appellees.               *
                                ___________

                            Submitted: January 23, 2007
                               Filed: February 2, 2007
                                ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Roger Dale Sims appeals the dismissal of his 42 U.S.C. § 1983
action claiming Eighth Amendment violations against several employees of the
Arkansas Department of Correction. Reviewing de novo, see Springdale Educ. Ass’n
v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998), we affirm in part and
reverse in part.
       We conclude that Sims’s allegations against Cummins Unit Mental Health
Administrator Jerry Moore and Counselor Jeanette Hall--that they deliberately
disregarded his serious medical need by deciding to move him from mental health
housing, falsely attributing the decision to Sims’s psychiatrist--amount to a
disagreement over a treatment decision. See Jolly v. Knudsen, 205 F.3d 1094, 1096
(8th Cir. 2000) (for deliberate-indifference claim, plaintiff must demonstrate that he
suffered from objectively serious medical need that defendants knew of yet ignored;
mere disagreement with treatment decisions does not rise to level of constitutional
violation). Because this decision in itself did not amount to a constitutional
deprivation, there can be no supervisory liability for the decision. See Madewell v.
Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990).

       We conclude, however, that Sims stated a deliberate-indifference claim against
Warden Gaylon Lay as a policy maker. Sims alleged that--through his grievances--
Warden Lay knew of the Cummins Unit’s constitutionally inadequate housing and
staffing for mental health inmates yet failed to correct the situation. Cf. Ouzts v.
Cummins, 825 F.2d 1276, 1277 (8th Cir. 1987) (per curiam) (warden’s responsibility
for overseeing prison operations is insufficient to establish personal involvement
required to support § 1983 liability for guards’ beating of inmate, but warden might
be liable for policy decisions resulting in alleged unconstitutional conditions). Sims
alleged that he was unable to see a psychiatrist or psychologist when he needed to, and
that insufficient housing for mental health inmates resulted in their inappropriate
placement in administrative segregation and general population. We believe that
whether the housing and staffing at the Cummins Unit were adequate to meet Sims’s
serious mental health needs is a factual question as to which dismissal on the
pleadings was inappropriate. See Moore v. Duffy, 255 F.3d 543, 545 (8th Cir. 2001)
(medical treatment may so deviate from applicable standard of care as to show
deliberate indifference, but such departure is factual question often requiring expert
opinion to resolve); Beck v. Skon, 253 F.3d 330, 333 (8th Cir. 2001) (failure to supply
medical care can constitute Eighth Amendment violation).

                                         -2-
      Accordingly, we affirm in part, and we reverse and remand for further
proceedings on this deliberate-indifference claim against Warden Lay.
                       ______________________________




                                    -3-